       Case 3:19-cv-00770-MEM-DB Document 52 Filed 03/31/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

DEWELL POINDEXTER,                       :

                    Plaintiff            :    CIVIL ACTION NO. 3:19-0770

        v.                               :         (JUDGE MANNION)

SUPT. KEVIN KAUFFMAN, et al.,            :

                   Defendants            :


                                      ORDER

       In accordance with the Memorandum issued this date, IT IS HEREBY

ORDERED THAT:


       1.      Defendants’ motion for summary judgment, (Doc. 38) is
               GRANTED. Judgment is hereby entered in favor of the
               Defendants and against the Plaintiff.

       2.      Plaintiff’s motion for reconsideration of this Court’s June 8,
               2020 Order denying Plaintiff’s fourth motion for appointment
               of counsel (Doc. 48) is DENIED.

       3.      The Clerk of Court is directed to CLOSE this case.

       4.      Any appeal will be deemed frivolous, lacking merit, and not
               taken in good faith. See 28 U.S.C. §1915(a)(3).



                                       s/ Malachy E. Mannion
                                       MALACHY E. MANNION
                                       United States District Judge
Dated: March 31, 2021
19-0770-01-ORDER
